Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes:
1.	This application 17/394,081 is double patenting with case 16/671,032 (now patent US 11,087,346 B2).  A terminal disclaimer has been filed by the Applicant and has been approved on February 15, 2022.  Further, similar with case 16/671,032 (now patent US 11,087,346 B2), independent claims 22, 29 and 36 as a whole include a combination of limitations that has been found as significantly more.  
Allowable Subject Matter
2.	This is in response to the applicant's communication filed on February, 15, 2022, and a terminal disclaimer filed on February 15, 2022, wherein Claims 22-41 are allowed.  
3.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 22, 29 and 36 (similar with claims 1, 8 and 15 of patent US 11,087,346 B2), the combination of prior-art of record teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/             Examiner, Art Unit 3681